Case 2:19-cv-00024-PMS Document 18 Filed 09/11/20 Page 1 of 19 Pageid#: 682




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                        BIG STONE GAP DIVISION

TAMMY MARIE MARCUM,                       )
   Plaintiff                              )
                                          )       Civil Action No. 2:19cv00024
v.                                        )
                                          )      MEMORANDUM OPINION
ANDREW SAUL,                              )
Commissioner of Social Security,          )       By: PAMELA MEADE SARGENT
    Defendant                             )       United States Magistrate Judge


                       I. Background and Standard of Review


      Plaintiff, Tammy Marie Marcum, (“Marcum”), filed this action challenging
the final decision of the Commissioner of Social Security, (“Commissioner”),
denying her claim for widow’s insurance benefits based on disability, (“DWIB”), and
supplemental security income, (“SSI”), under the Social Security Act, as amended,
(“Act”), 42 U.S.C. §§ 402(e) and 1381 et seq. Jurisdiction of this court is pursuant
to 42 U.S.C. §§ 405(g), 1383(c)(3). This case is before the undersigned magistrate
judge by transfer by consent of the parties pursuant to 28 U.S.C. § 636(c)(1).
Neither party has requested oral argument; therefore, this case is ripe for decision.


      The court’s review in this case is limited to determining if the factual findings
of the Commissioner are supported by substantial evidence and were reached through
application of the correct legal standards. See Coffman v. Bowen, 829 F.2d 514, 517
(4th Cir. 1987). Substantial evidence has been defined as “evidence which a reasoning
mind would accept as sufficient to support a particular conclusion. It consists of more
than a mere scintilla of evidence but may be somewhat less than a preponderance.”

                                          -1-
Case 2:19-cv-00024-PMS Document 18 Filed 09/11/20 Page 2 of 19 Pageid#: 683



Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966). ‘“If there is evidence to justify
a refusal to direct a verdict were the case before a jury, then there is “substantial
evidence.’”” Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990) (quoting Laws,
368 F.2d at 642).

       The record shows that Marcum protectively filed applications for DWIB1
and SSI on October 16, 2015, alleging disability as of January 1, 1997, based on
“reading, understand[ing] and education;” lower back deterioration; anxiety;
depression; and bipolar disorder. 2 (Record, (“R.”), at 17, 250-60, 285.) The claims
were denied initially and upon reconsideration. (R. at 132-41, 144-45, 147-56, 158-
60, 235-37.) Marcum then requested a hearing before an administrative law judge,
(“ALJ”). (R. at 161.) A hearing was held on April 23, 2018, at which Marcum was
represented by counsel. (R. at 33-65.)


       By decision dated October 3, 2018, the ALJ denied Marcum’s claims. (R. at
17-27.) The ALJ found that Marcum had not engaged in substantial gainful activity
since January 1, 1997, the alleged onset date. (R. at 20.) The ALJ determined that
Marcum had severe impairments, namely degenerative disc disease; affective
disorders; and an intellectual disability, but he found that Marcum did not have an
impairment or combination of impairments that met or medically equaled one of
the listed impairments in 20 C.F.R. Part 404 Subpart P, Appendix 1. (R. at 20.) The

       1
        For entitlement to DWIB, Marcum must establish that her disability began on or before
October 31, 2018. (R. at 18, 20.) In this case, Marcum’s prescribed period began on October 13,
2011, the date the wage earner died. (R. at 18, 257.) The ALJ found that Marcum met the
nondisability requirements for DWIB. (R. at 19.)
       2
         Marcum is seeking disability reinstatement after she was incarcerated in 2012 for arson
and insurance fraud. (R. at 43, 412, 414.) Marcum previously was allowed benefits on a prior
application on July 5, 2000. (R. at 17.) Marcum testified at her hearing that she received benefits
due to her “education.” (R. at 43.) The ALJ in this case found that Marcum no longer qualified
for benefits; therefore, he found no reason to reopen or consider her prior application. (R. at 17.)
                                                 -2-
Case 2:19-cv-00024-PMS Document 18 Filed 09/11/20 Page 3 of 19 Pageid#: 684



ALJ found that Marcum had the residual functional capacity to perform medium3
work that did not require reading on the job; that limited her to simple work with
no more than one- to two-step instructions; that required her to make no more than
simple work-related decisions; and that required no more than frequent interaction
with co-workers and the public. (R. at 22.) The ALJ found that Marcum was able
to perform her past relevant work as a floor maintenance worker. (R. at 25.) In
addition, based on Marcum’s age, education, work history and residual functional
capacity and the testimony of a vocational expert, the ALJ found that a significant
number of other jobs existed in the national economy that Marcum could perform,
including those of a dishwasher, a hand packager and a hospital cleaner. (R. at 26.)
Thus, the ALJ concluded that Marcum was not under a disability as defined by the
Act and was not eligible for DWIB and SSI benefits. (R. at 27.) See 20 C.F.R. §§
404.1520(f), (g), 416.920(f), (g) (2019).


       After the ALJ issued his decision, Marcum pursued her administrative
appeals, (R. at 246-47), but the Appeals Council denied her request for a review.
(R. at 1-5.) Marcum then filed this action seeking review of the ALJ’s unfavorable
decision, which now stands as the Commissioner’s final decision. See 20 C.F.R. §§
404.981, 416.1481 (2019). This case is before this court on Marcum’s motion for
summary judgment filed December 4, 2019, and the Commissioner’s motion for
summary judgment filed January 31, 2020.




       3
          Medium work involves lifting items weighing up to 50 pounds at a time with frequent
lifting or carrying of items weighing up to 25 pounds. If an individual can do medium work, she
also can do sedentary and light work. See 20 C.F.R. §§ 404.1567(c), 416.967(c) (2019).


                                              -3-
Case 2:19-cv-00024-PMS Document 18 Filed 09/11/20 Page 4 of 19 Pageid#: 685



                                         II. Facts4


        Marcum was born in 1964, (R. at 39, 250), which classifies her as a “person
closely approaching advanced age” under 20 C.F.R. §§ 404.1563(d), 416.963(d).
She completed the sixth grade5 and has past work experience as a floor
maintenance worker, an institution cook and a fast food worker. (R. at 39, 60.)
Marcum stated that these jobs did not require her to read. (R. at 41-42.) Marcum
testified that she repeated “a few grades,” and that she left school while in the
seventh grade when she was 16 years old. (R. at 39.) She stated that she could not
“read and understand.” (R. at 40.) Marcum stated that she was able to obtain a
driver’s license because the test was read to her. (R. at 40.) Marcum stated that she
received disability benefits for over 14 years before being incarcerated in 2012. (R.
at 43.) She stated that, while receiving benefits, she worked part-time as a cook in
a nursing home for about six months to a year, and she worked part-time at Lee
High School cleaning rooms from 2008 through January 2011. (R. at 37-38, 44,
287.)


        Asheley Wells, a vocational expert, also testified at Marcum’s hearing. (R. at
60-64.) Wells stated that Marcum’s past work as a floor maintenance worker6 was
unskilled, medium work; her work as an institution cook was skilled, medium

        4
         Based on the court’s findings regarding Marcum’s argument related to her mental
residual functional capacity, the court will focus on the facts related to Marcum’s mental
impairments and accompanying limitations.
        5
         Marcum indicated on her Disability Report that she completed the seventh grade;
however, at her hearing, she testified that she completed the sixth grade. (R. at 39, 286.)
        6
         Wells stated that the Dictionary of Occupational Titles, (“DOT”), code for the floor
maintenance worker was 381.687-018. The DOT title for code 381.687-018 is cleaner, industrial,
with alternate titles including clean-up worker; janitor; and sanitor. See DICTIONARY OF
OCCUPATIONAL TITLES, Cleaner, Industrial, 381.687-018 (4th ed. rev. 1991).
                                             -4-
Case 2:19-cv-00024-PMS Document 18 Filed 09/11/20 Page 5 of 19 Pageid#: 686



work, but light 7 as performed by Marcum; and her work as a fast food worker was
unskilled, light work. (R. at 60.) Wells was asked to consider a hypothetical
individual of Marcum’s age, education and work history, who would be limited to
simple, medium work that required no more than one- to two-step instructions, that
did not require her to make more than simple work-related decisions and that did
not require more than frequent interaction with co-workers and the public. (R. at
61.) She stated that the hypothetical individual could perform Marcum’s past work
as a fast food worker and floor maintenance worker. (R. at 61.) Wells also stated
that there were other jobs that existed in substantial numbers that such an
individual could perform, including jobs as a dishwasher, a hand packager and a
hospital cleaner, all of which were classified as medium, unskilled work. (R. at
61.)


       Wells then was asked to consider the same hypothetical individual, but who
would not be required to read. (R. at 62.) She stated that such an individual could
perform Marcum’s past work as a floor maintenance worker, as well as the other
jobs previously identified. (R. at 62.) Wells was asked to consider hypothetical
individual number two, but who would be limited to sitting for no more than one
hour at a time, who could stand for no more than 10 minutes at a time and who
could walk for no more than five minutes at a time. (R. at 62.) She stated that there
would be sedentary 8 jobs available that such an individual could perform,


       7
          Light work involves lifting items weighing up to 20 pounds at a time with frequent
lifting or carrying of items weighing up to 10 pounds. If someone can perform light work, she
also can perform sedentary work. See 20 C.F.R. §§ 404.1567(a), 416.967(b) (2019).

       8
         Sedentary work involves lifting items weighing up to 10 pounds with occasional lifting
or carrying of articles like docket files, ledgers and small tools. Although a sedentary job is
defined as one which involves sitting, a certain amount of walking and standing is often
                                                -5-
Case 2:19-cv-00024-PMS Document 18 Filed 09/11/20 Page 6 of 19 Pageid#: 687



including jobs as an assembler, a weight tester and a cuff folder. (R. at 63.) Wells
stated that there would be no jobs available should the individual be limited to
sedentary work and who would be off task 20 percent of the workday. (R. at 63.)
Finally, Wells stated that, there would be no jobs available, should the hypothetical
individual have no useful ability to understand, remember and carry out simple
instructions on a regular basis. (R. at 64.)


       In rendering his decision, the ALJ reviewed records from Joseph Leizer,
Ph.D., a state agency psychologist; Dr. Joseph Familant, M.D., a state agency
physician; Howard S. Leizer, Ph.D., a state agency psychologist; Dr. Richard
Surrusco, M.D., a state agency physician; Virginia Department of Corrections,
(“VDOC”); Frontier Health; Elizabeth A. Jones, M.A., a licensed senior
psychological examiner; Dr. Edmund T. Vu, D.O.; Medical Associates of
Jonesville; and University of Virginia Health System, (“UVA”).


       In November 2012, while incarcerated, Marcum requested that she see a
nurse, stating that she believed she was having a panic attack. (R. at 384.) Marcum
complained of chest pain and shortness of breath. (R. at 384.) In February and
March 2013, Marcum was seen through the VDOC and diagnosed with major
depressive disorder, anxiety disorder, not otherwise specified, and post-traumatic
stress disorder, (“PTSD”). (R. at 382-83.) Marcum was prescribed Cymbalta and
Neurontin. (R. at 383.) In March 2013, Marcum reported that her symptoms had
improved “a little.” (R. at 382.) Dosages of both the Cymbalta and Neurontin were
increased. (R. at 382.) On April 3, 2013, Marcum reported a history of depression
beginning in 2011 after her husband’s death. (R. at 415.) Marcum’s appearance,
necessary in carrying out job duties. Jobs are sedentary if walking and standing are required
occasionally and other sedentary criteria are met. See 20 C.F.R. §§ 404.1567(a), 416.967(a)
(2019)
                                              -6-
Case 2:19-cv-00024-PMS Document 18 Filed 09/11/20 Page 7 of 19 Pageid#: 688



behavior, speech, mood, affect, thought process and content, perception and
cognition were within normal limits. (R. at 418.) B. Mfonyam, a psychologist
associate I, diagnosed major depressive disorder, single episode, mild, and PTSD
tendencies. (R. at 418.) On May 29, 2013, Dr. A. Williams, M.D., a psychiatrist
with VDOC, saw Marcum who reported stressors, including her husband’s suicide
and the death of her mother. (R. at 412.) She stated that during her childhood, her
sister’s boyfriend would discharge weapons in their home, and he later killed her
sister. (R. at 412.) Marcum was clean and cooperative; her speech was a bit rapid;
her thought process was linear; and she had an anxious mood and affect. (R. at
412.) Dr. Williams diagnosed probable generalized anxiety disorder. (R. at 412.)


      In September 2014, it was noted that, while incarcerated, Marcum was
approved to work in food services, (R. at 395), and she was seen for a
bruise/contusion to her right knee after falling while working with the floor crew.
(R. at 396.) On February 27, 2015, Marcum was seen through the VDOC for
complaints of depression, anxiety and migraine headaches. (R. at 410.) On mental
status examination, Marcum was pleasant and cooperative; she had a euthymic
mood and congruent affect; her thought content was goal-directed; she had no
gross deficits of attention, concentration or memory; and she had “marginal”
judgment and insight. (R. at 410.) Marcum was diagnosed with history of PTSD,
and major depressive disorder and she was prescribed Zoloft. (R. at 410.) On April
9, 2015, a medical discharge summary was completed in preparation for Marcum’s
anticipated release in October 2015. (R. at 346-51.) Marcum’s diagnoses were
PTSD, bipolar disorder and anxiety, and it was noted that she was treated with
medication and counseling. (R. at 346.) On May 21, 2015, Dr. Williams noted that
Marcum’s speech was rapid and hyperverbal; her thought process was linear, but


                                        -7-
Case 2:19-cv-00024-PMS Document 18 Filed 09/11/20 Page 8 of 19 Pageid#: 689



she “did jump a bit from topic to topic;” her mood was depressed and anxious; and
her affect was full in range, bright and pleasant. (R. at 408.) Dr. Williams
diagnosed major depressive disorder, mild, with anxious distress, and possibly an
adjustment disorder, mixed. (R. at 408.)


      On September 4, 2015, a Mental Health Release Summary To Community
form was completed through the VDOC. (R. at 401-04.) Marcum’s speech was
normal; her thought process was logical and linear, but she changed topics
frequently; her mood was depressed and anxious; her affect was full in range,
bright and pleasant; and her judgment and insight were good. (R. at 402.)
Marcum’s diagnoses were persistent depressive disorder with anxious distress,
moderate to severe; and academic or educational problems. (R. at 403.) It was
noted that Marcum would benefit from outpatient therapy to address her depression
and past traumatic experiences. (R. at 403.)


      On January 6, 2016, Jennifer Snodgrass, R.N., Q.M.H.P., a registered nurse
and qualified mental health provider with Frontier Health, reported that Marcum
was clinically stable and remained motivated to continue services and work on
treatment goals. (R. at 479.) On February 17, 2016, Marcum saw Stephanie Davis,
Q.M.H.P., a qualified mental health provider at Frontier Health, requesting
medication for her anxiety and depression. (R. at 476.) Davis reported that
Marcum’s mood was depressed with a congruent affect; her speech was clear and
coherent; her thought process was logical and organized; and she was appropriately
dressed. (R. at 476.)




                                           -8-
Case 2:19-cv-00024-PMS Document 18 Filed 09/11/20 Page 9 of 19 Pageid#: 690



      On April 6, 2016, Elizabeth A. Jones, M.A., a licensed senior psychological
examiner, evaluated Marcum at the request of Disability Determination Services.
(R. at 436-40.) Jones reported that Marcum’s affect was moderately blunted with a
congruent mood; she made excellent eye contact; her stream of conversation was
appropriate; she was rational and alert; her vocabulary was somewhat
impoverished; and she had no significant difficulties relating to others. (R. at 438-
39.) The Wechsler Adult Intelligence Scale – Fourth Edition, (“WAIS-IV”), was
administered, and Marcum obtained a full-scale IQ score of 59. (R. at 439.) Jones
diagnosed intellectual disability, mild; and persistent depressive disorder with
anxious distress. (R. at 440.) Jones noted that Marcum had a significant history of
learning difficulties and was unable to pass the requirement to obtain a general
educational development, (“GED”), diploma. (R. at 440.) Jones encouraged
Marcum to pursue outpatient counseling to address her depression, which was
described as mild to moderate. (R. at 440.)


      Jones opined that Marcum had marked limitations in her ability to
understand and remember, which would cause difficulty remembering simple
instructions. (R. at 440.) She found that Marcum had moderate limitations in her
ability to sustain concentration and persistence, and she would have difficulty
maintaining schedules and attendance. (R. at 440.) Jones found that Marcum had
moderate limitations in the area of social interaction, which may cause some
difficulty interacting with the general public; and moderate limitations in the area
of adaptation, which would cause significant difficulty setting goals and making
plans independently of others. (R. at 440.)




                                         -9-
Case 2:19-cv-00024-PMS Document 18 Filed 09/11/20 Page 10 of 19 Pageid#: 691



      On May 6, 2016, Joseph Leizer, Ph.D., a state agency psychologist, (“J.
Leizer”), completed a Psychiatric Review Technique form, (“PRTF”), indicating
that Marcum suffered from severe affective disorders and a severe intellectual
disability. (R. at 74.) He found that Marcum was mildly restricted in her activities
of daily living; experienced moderate difficulties in maintaining social functioning
and in maintaining concentration, persistence or pace; and had experienced no
repeated episodes of extended-duration decompensation. (R. at 74.) J. Leizer noted
that Marcum had marked limitations in her ability to understand and remember due
to an intellectual disability and would have difficulty remembering simple
instructions. (R. at 74.) He found that Marcum would have moderate limitations in
her ability to sustain concentration and persistence, and she would have some
difficulty maintaining schedules and attendance. (R. at 74.) He also noted that
Marcum had legal difficulty as a result of poor judgment. (R. at 74.) J. Leizer also
found that Marcum would have moderate limitations in the area of social
interaction, including difficulty interacting with the general public. (R. at 74.) He
also opined that Marcum would be moderately limited in the area of adaption and
that she would have significant difficulty setting goals and making plans
independent of others. (R. at 74.)


      That same day, J. Leizer completed a mental assessment, indicating that
Marcum had moderate limitations in her ability to understand, remember and carry
out detailed instructions; to maintain attention and concentration for extended
periods; to work in coordination with or in proximity to others without being
distracted by them; to complete a normal workday and workweek without
interruptions from psychologically based symptoms and to perform at a consistent
pace without an unreasonable number and length of rest periods; to interact


                                        -10-
Case 2:19-cv-00024-PMS Document 18 Filed 09/11/20 Page 11 of 19 Pageid#: 692



appropriately with the general public; to accept instructions and respond
appropriately to criticism from supervisors; to respond appropriately to changes in
the work setting; and to set realistic goals or make plans independently of others
(R. at 77-79.)


      On May 21, 2016, Dr. Edmund T. Vu, D.O., examined Marcum. (R. at 449-
52.) Marcum alleged disability due to lower back pain, depression, anxiety and
restless leg syndrome. (R. at 449.) Dr. Vu reported that Marcum was slightly
depressed with a flat affect; she was able to communicate with no deficits; her
recent memory was impaired; her remote memory was intact; and she had good
insight and cognitive function. (R. at 450.) Dr. Vu diagnosed tobacco abuse;
learning disability; lower back pain; restless leg syndrome; depression; and
anxiety. (R. at 451.) He opined that Marcum could lift and carry items weighing up
to 20 pounds; she could sit, walk and/or stand for a full workday; she could hold a
conversation and respond appropriately to questions; and she could remember and
carry out basic instructions. (R. at 451.)


      On July 20, 2016, Joyce F. Thompson, F.N.P., a family nurse practitioner
with Frontier Health, reported that Marcum’s mood was depressed with a
congruent affect; her speech was clear, coherent and relevant; she maintained good
eye contact; her cognitive function was grossly intact; her general fund of
knowledge was average; and her judgment and insight were appropriate. (R. at
471-73.) Thompson diagnosed major depressive disorder, recurrent, severe; and
PTSD. (R. at 472.)




                                             -11-
Case 2:19-cv-00024-PMS Document 18 Filed 09/11/20 Page 12 of 19 Pageid#: 693



      On September 20, 2016, Howard S. Leizer, Ph.D., a state agency
psychologist, (“H. Leizer”), completed a PRTF, indicating that Marcum suffered
from severe affective disorders and a severe intellectual disability. (R. at 106-07.)
He found that Marcum was mildly restricted in her activities of daily living;
experienced moderate difficulties in maintaining social functioning and in
maintaining concentration, persistence or pace; and had experienced no repeated
episodes of extended-duration decompensation. (R. at 107.) H. Leizer noted that
Marcum had marked limitations in her ability to understand and remember due to
an intellectual disability and would have difficulty remembering simple
instructions. (R. at 107.) He found that Marcum would have moderate limitations
in her ability to sustain concentration and persistence, and she would have some
difficulty maintaining schedules and attendance. (R. at 107.) He also noted that
Marcum had legal difficulty as a result of poor judgment. (R. at 107.) H. Leizer
also found that Marcum would have moderate limitations in the area of social
interaction, including difficulty interacting with the general public. (R. at 107.) He
also opined that Marcum would be moderately limited in the area of adaptation and
that she would have significant difficulty setting goals and making plans
independent of others. (R. at 107.)


      That same day, H. Leizer completed a mental assessment, indicating that
Marcum had moderate limitations in her ability to understand, remember and carry
out detailed instructions; to maintain attention and concentration for extended
periods; to work in coordination with or in proximity to others without being
distracted by them; to complete a normal workday and workweek without
interruptions from psychologically based symptoms and to perform at a consistent
pace without an unreasonable number and length of rest periods; to interact


                                         -12-
Case 2:19-cv-00024-PMS Document 18 Filed 09/11/20 Page 13 of 19 Pageid#: 694



appropriately with the general public; to accept instructions and respond
appropriately to criticism from supervisors; to respond appropriately to changes in
the work setting; and to set realistic goals or make plans independently of others
(R. at 110-12.)


      On October 5, 2016, Marcum complained of depression, anxiety and pain in
her back, legs and feet. (R. at 489.) She had an unintentional nine-pound weight
loss. (R. at 489.) Marcum had decreased range of motion, tenderness and pain in
her lumbar back; her mood, affect and behavior were normal; and her judgment
and thought content were normal. (R. at 491.) G. Elaine Hamilton, N.P., a nurse
practitioner with Wellmont Medical Associates, diagnosed anxiety, depression,
insomnia and chronic bilateral low back pain with sciatica. (R. at 491.)


      On July 24, 2017, Marcum reported that her anxiety and depression had
increased due to family problems. (R. at 531.) Hamilton reported that Marcum’s
behavior, judgment, thought content, cognition and memory were normal, and she
appeared anxious. (R. at 533.) On October 19, 2017, Marcum reported that,
although her depression was constant and severe, it was improving. (R. at 551.)
She stated that she was able to perform her activities of daily living with
limitations. (R. at 551.) Marcum’s mood, affect, behavior, judgment and thought
content were normal. (R. at 553.) On November 20, 2017, Marcum was seen for a
facial injury, which was inflicted by her boyfriend. (R. at 558.) Marcum had
decreased range of motion, tenderness and pain in her lumbar back, and her mood,
affect and behavior were normal. (R. at 561.) On November 22, 2017, Marcum
reported increased tearfulness and irritability. (R. at 485.) She also reported that
she felt smothered and sick to her stomach while in crowds. (R. at 485.)


                                        -13-
Case 2:19-cv-00024-PMS Document 18 Filed 09/11/20 Page 14 of 19 Pageid#: 695



      On January 23, 2018, Marcum’s speech, behavior, thought content,
cognition and memory were normal; her mood was depressed and anxious; and she
had inappropriate judgment. (R. at 572.) On February 26, 2018, Marcum’s mood,
affect and behavior were normal. (R. at 577.)


                                   III. Analysis


      The Commissioner uses a five-step process in evaluating DWIB and SSI
claims. See 20 C.F.R. §§ 404.335(c), 404.1505, 404.1520, 416.920 (2019); see
also Heckler v. Campbell, 461 U.S. 458, 460-62 (1983); Hall v. Harris, 658 F.2d
260, 264-65 (4th Cir. 1981). This process requires the Commissioner to consider,
in order, whether a claimant 1) is working; 2) has a severe impairment; 3) has an
impairment that meets or equals the requirements of a listed impairment; 4) can
return to her past relevant work; and 5) if not, whether she can perform other work.
See 20 C.F.R. §§ 404.1520, 416.920. If the Commissioner finds conclusively that a
claimant is or is not disabled at any point in this process, review does not proceed
to the next step. See 20 C.F.R. §§ 404.1520(a), 416.920(a) (2019).


      Under this analysis, a claimant has the initial burden of showing that she is
unable to return to her past relevant work because of her impairments. Once the
claimant establishes a prima facie case of disability, the burden shifts to the
Commissioner. To satisfy this burden, the Commissioner must then establish that
the claimant has the residual functional capacity, considering the claimant’s age,
education, work experience and impairments, to perform alternative jobs that exist
in the national economy. See 42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(A)-(B);



                                        -14-
Case 2:19-cv-00024-PMS Document 18 Filed 09/11/20 Page 15 of 19 Pageid#: 696



McLain v. Schweiker, 715 F.2d 866, 868-69 (4th Cir. 1983); Hall, 658 F.2d at 264-
65; Wilson v. Califano, 617 F.2d 1050, 1053 (4th Cir. 1980).


      Marcum argues that the ALJ’s decision is not based on substantial evidence.
(Plaintiff’s Brief In Support Of Motion For Summary Judgment, (“Plaintiff’s
Brief”), at 9-17.) Marcum argues that the ALJ failed to properly consider her past
work activity. (Plaintiff’s Brief at 10-11.) Marcum argues that the ALJ erred by
finding that she could perform her past work, which she had not performed since
1997, more than 15 years prior to the ALJ’s decision. (Plaintiff’s Brief at 10-11.)
Marcum further argues that the ALJ failed to properly evaluate the opinions of
Jones, Dr. Vu, J. Leizer and H. Leizer. (Plaintiff’s Brief at 11-15.) Finally, Marcum
argues that the ALJ failed to base his decision on the record, in that he did not
properly consider her treatment records from the UVA Spine Center, which failed
to support that she could perform medium work. (Plaintiff’s Brief at 15-17.)


      As stated above, the court’s function in this case is limited to determining
whether substantial evidence exists in the record to support the ALJ’s findings.
This court must not weigh the evidence, as this court lacks authority to substitute
its judgment for that of the Commissioner, provided his decision is supported by
substantial evidence. See Hays, 907 F.2d at 1456. In determining whether
substantial evidence supports the Commissioner’s decision, the court also must
consider whether the ALJ analyzed all the relevant evidence and whether the ALJ
sufficiently explained his findings and his rationale in crediting evidence. See
Sterling Smokeless Coal Co. v. Akers, 131 F.3d 438, 439-40 (4th Cir. 1997).




                                        -15-
Case 2:19-cv-00024-PMS Document 18 Filed 09/11/20 Page 16 of 19 Pageid#: 697



      The ALJ found that Marcum had the residual functional capacity to perform
medium work that did not require reading on the job; that limited her to simple
work with no more than one- to two-step instructions; that required her to make no
more than simple work-related decisions; and that required no more than frequent
interaction with co-workers and the public. (R. at 22.) Based on my review of the
record, I do not find that substantial evidence exists to support this finding.


      In making this residual functional capacity finding, the ALJ stated that he
was giving “great weight” to the opinions of the state agency psychologists, J.
Leizer and H. Leizer, because their opinions were “consistent [with the] objective
evidence as a whole.” (R. at 24.) The ALJ also stated that he was giving
psychologist Jones’s opinion as to her finding of mild intellectual disability “great
weight.” (R. at 25.) The state agency psychologists and Jones all found that
Marcum had “marked” limitations in her ability to understand and remember,
which would cause difficulty remembering simple instructions. (R. at 74, 107,
440.) In addition, they opined that Marcum had “moderate” limitations in her
ability to sustain concentration and persistence, which would cause difficulty
maintaining schedules and attendance; and she was moderately limited in her
ability to adapt, which would cause significant difficulty setting goals and making
plans independent of others. (R. at 74, 107, 440.) In addition, both state agency
psychologists opined that Marcum had “moderate” limitations in her ability to
maintain attention and concentration for extended periods; to work in coordination
with or in proximity to others without being distracted by them; to complete a
normal workday and workweek without interruptions from psychologically based
symptoms and to perform at a consistent pace without an unreasonable number and
length of rest periods; to interact appropriately with the general public; to accept


                                          -16-
Case 2:19-cv-00024-PMS Document 18 Filed 09/11/20 Page 17 of 19 Pageid#: 698



instructions and respond appropriately to criticism from supervisors; to respond
appropriately to changes in the work setting; and to set realistic goals or make
plans independently of others (R. at 77-79, 110-12.)


      While the ALJ noted that he was giving great weight to the state agency
psychologists’ opinions because they were consistent with the objective evidence
of record, he failed to address the marked and moderate limitations assessed by
them. It is well-settled that, in determining whether substantial evidence supports
the ALJ’s decision, the court must consider whether the ALJ analyzed all the
relevant evidence and whether the ALJ sufficiently explained his findings and his
rationale in crediting evidence. See Sterling Smokeless Coal Co., 131 F.3d at 439-
40. “[T]he [Commissioner] must indicate explicitly that all relevant evidence has
been weighed and its weight.” Stawls v. Califano, 596 F.2d 1209, 1213 (4th Cir.
1979). “The courts … face a difficult task in applying the substantial evidence test
when the [Commissioner] has not considered all relevant evidence. Unless the
[Commissioner] has analyzed all evidence and has sufficiently explained the
weight he has given to obviously probative exhibits, to say that his decision is
supported by substantial evidence approaches an abdication of the court’s ‘duty to
scrutinize the record as a whole to determine whether the conclusions reached are
rational.’” Arnold v. Sec’y of Health, Educ. & Welfare, 567 F.2d 258, 259 (4th Cir.
1977) (quoting Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974)).


      In addition, the ALJ noted that Marcum was awarded benefits on a prior
application on July 5, 2000. (R. at 17.) The ALJ stated that, “[Marcum] no longer
qualified for disability and payments were discontinued. There is no reason to
reopen or consider the prior application.” (R. at 17.) Marcum’s benefits were


                                        -17-
Case 2:19-cv-00024-PMS Document 18 Filed 09/11/20 Page 18 of 19 Pageid#: 699



discontinued after she was incarcerated in 2012. (R. at 43.) Marcum testified that
she received benefits due to her “education.” (R. at 43.) Marcum testified that she
completed the sixth grade and that she had repeated “a few grades” prior to leaving
school at the age of 16. (R. at 39.) She stated that she could not “read and
understand.” (R. at 40.) The record shows that, in April 2016, Marcum obtained a
full-scale IQ score of 59. (R. at 439.) She was diagnosed with intellectual
disability, mild; and persistent depressive disorder with anxious distress. (R. at
440.) Psychologist Jones noted that Marcum had a significant history of learning
difficulties and was unable to pass the requirement to obtain her GED. (R. at 440.)
While the ALJ mentioned that Marcum had been awarded disability benefits in
July 2000, it is unclear from the record if Marcum was awarded benefits at the
initial stage or if an ALJ rendered a decision. Thus, I cannot determine if the ALJ
failed to evaluate Marcum’s prior disability benefits award in accordance with
Albright v. Comm’r of Soc. Sec. Admin., 174 F.3d 473, 477 (4th Cir. 1999).


            In accordance with Social Security Acquiescence Ruling,
      (“AR”), 00-1(4), “[w]hen adjudicating a subsequent disability claim
      arising under the same…title of the Act as the prior claim, an
      adjudicator determining whether a claimant is disabled during a
      previously unadjudicated period must consider such a prior finding as
      evidence and give it appropriate weight in light of all relevant facts
      and circumstances. In determining the weight to be given such a prior
      finding, an adjudicator will consider such factors as: (1) whether the
      fact on which the prior finding was based is subject to change with the
      passage of time, such as a fact relating to the severity of a claimant's
      medical condition; (2) the likelihood of such a change, considering the


                                        -18-
Case 2:19-cv-00024-PMS Document 18 Filed 09/11/20 Page 19 of 19 Pageid#: 700



      length of time that has elapsed between the period previously
      adjudicated and the period being adjudicated in the subsequent claim;
      and (3) the extent that evidence not considered in the final decision on
      the prior claim provides a basis for making a different finding with
      respect to the period being adjudicated in the subsequent claim.” AR
      00-1(4), WEST’S SOCIAL SECURITY REPORTING SERVICE, Rulings
      (West Supp. 2013).


      While a step-by-step explanation is not required for an ALJ to comply with
AR 00-1(4), an ALJ’s written decision must provide an explanation for
discrediting or failing to adopt past administrative findings favorable to the
claimant. See Grant v. Colvin, 2014 WL 852080, at *7 (E.D. Va. Mar. 4, 2014).
The ALJ has a duty to resolve conflicts within the record and provide the claimant
with a justification for the resolution. See Kasey v. Sullivan, 3 F.3d 75, 79 (4th Cir.
1993). Based on my review of the record, I cannot find that substantial evidence
exists to support the ALJ’s mental residual functional capacity finding.


      Based on these findings, I will not address Marcum’s remaining arguments.
An appropriate Order and Judgment will be entered remanding Marcum’s claim to
the Commissioner for further development.


      DATED:        September 11, 2020.

                                 /s/   Pamela Meade Sargent
                                       UNITED STATES MAGISTRATE JUDGE




                                          -19-
